624 N.W.2d 253 (2001)
Mary BLATZ, et al., Respondents,
v.
ALLINA HEALTH SYSTEM, d/b/a HealthSpan Transportation Services, Appellant.
No. C9-00-826.
Supreme Court of Minnesota.
April 4, 2001.

ORDER
BY THE COURT:
There is now pending before this court a petition for review of the decision of the Court of Appeals in the above-entitled case. In order to avoid any possible perception of bias, the undersigned members of this court have exercised their right of recusal effective on the filing of this order and will not participate in the consideration or determination of the petition for review or, if review is granted, the appeal on the merits of this case. There being no members of this court who have not recused, it is necessary to appoint a neutral and disinterested panel of acting members to constitute the court for consideration and determination of this case.
The court is authorized to assign retired or active members of the judiciary temporarily to hear and consider a case in place of each disqualified justice under Minn. Const. art. VI, §§ 2 and 10, and Minn. Stat. § 2.724, subds. 2, 3 (2000), and has done so when necessary in the past. Page v. Carlson, No. CX-92-1291 (Minn. 1992) (order); In re Complaint Concerning the Honorable John J. Todd, No. C9-83-1744 (Minn. Dec. 29, 1983) (order).
IT IS HEREBY ORDERED that the petition for review and, if review is granted, the appeal on the merits of the above-entitled case shall be considered and determined by a panel of seven acting members of this court, appointed in the following manner:
1. Retired Chief Justice Douglas K. Amdahl be, and hereby is, assigned to sit as the Acting Chief Justice of the Supreme Court of the State of Minnesota for the purposes of carrying out the terms of this order and considering and determining any and all issues presented to the court in the above-entitled case.
2. Pursuant to the authority under Minn. Const. art. VI, § 10, and Minn.Stat. §§ 2.724, subd. 3, and 480.01, subd. 1 (2000), the Acting Chief Justice shall first assign acting associate justices from among retired members of this court who are eligible and available to serve.
3. If a full court complement of seven acting members is not constituted by the assignment of retired justices, the Acting Chief Justice and acting associate justices so assigned shall, under Minn. Const. art. VI, § 2, and Minn.Stat. § 2.724, subd. 2, assign active judges of the district court to fill the complement of the court.
4. All acting members of the court so assigned shall be provided with necessary staff and resources, shall be compensated in accordance with the provisions of Minn. Stat. § 2.724, and shall exercise all the powers and authority of a member of this court necessary to consider and determine all matters presented to the court in the above-entitled case.
BLATZ, C.J., and PAGE, J., took no part in the consideration or decision of this case.